Citation Nr: 1241716	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for bilateral pes planus and assigned an initial 10 percent rating.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected bilateral pes planus, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

For the entire appeal period, the Veteran's pes planus has been manifested by characteristic callosities, swelling on use, accentuated pain on use, and objective evidence of marked deformities (pronation, abduction, pes planovalgus, and midfoot deformities), and marked pronation, without objective evidence of extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, or not improved by orthopedic shoes or appliances, resulting in no more than severe bilateral flatfoot.



CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, private medical records, and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records, including Social Security Administration records, that have not been requested or obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In addition, reasonable efforts have been made to obtain outstanding relevant treatment records from a deceased private physician.

The Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) for a Dr. G., who treated him in Mullins, South Carolina, from 1968 to 1969 for back and leg pain.  The Veteran stated on the Form that Dr. G. was deceased.  The Veteran provided no address or telephone number.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of private existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  In short, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In light of the foregoing, the Board finds that VA has met its obligation to obtain potentially relevant private treatment records by providing the Veteran with a VA Form 21-4142 to authorize their release.  While the Veteran returned the form with some information, he did not provide an address.  Without an address, VA could not reasonably request 40-year-old records from a deceased private physician.  Accordingly, the Board is satisfied that VA made reasonable efforts to locate those private records, and that any relevant information contained therein was not obtained because of the Veteran's inability to cooperate.  38 C.F.R. § 3.159(c).

The Veteran was afforded a VA examination in August 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral pes planus as it includes an interview with the Veteran, a review of the claims file, x-rays, and a full physical examination.  The examiner's opinion offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges that the August 2010 VA examination was conducted more than two years ago; however, the remainder of the record adequately reveals the current state of the Veteran's disability.  In this regard, private medical treatment records dated in December 2010 and June 2011 adequately address the state of the Veteran's disability since the last examination.  Allday v. Brown, 7 Vet. App. 517 (1995); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  Thus, the Board finds that VA has fully satisfied the duty to assist.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (Schedule).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes (DCs) is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for bilateral pes planus, which is currently rated 10 percent disabling, effective April 23, 2010, under 38 C.F.R. § 4.71a, DC 5276.  He contends that his pes planus is more severe than the currently assigned rating and that he is entitled to a higher initial rating.

DC 5276 provides for a noncompensable rating where there is mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Following a review of the relevant evidence of record, which includes the private treatment records of Dr. S., the Veteran's lay statements, the August 2010 VA examination report, and VA treatment records, the Board concludes that the Veteran's bilateral pes planus warrants an initial rating of 30 percent, but no higher, effective April 23, 2010.

The Board finds that, for the entire appeal period, pes planus is manifested by characteristic callosities, swelling on use, accentuated pain on use, and objective evidence of marked deformities (pronation, abduction, pes planovalgus, and midfoot deformities), and marked pronation, without objective evidence of extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, or not improved by orthopedic shoes or appliances, resulting in no more than severe bilateral flatfoot.

The Board finds that symptomatology is contemplated in the 10 percent rating; specifically the Veteran's bilateral flatfoot with pain on use.  However, the Board finds that the Veteran's overall disability picture since the date of service connection has been more severe than that contemplated by a 10 percent rating.  A 10 percent rating is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  The Veteran exhibits additional symptomatology that more closely approximates the symptoms described in a 30 percent rating.  Accordingly, the Board finds that a 10 percent rating does not compensate the Veteran's severe symptoms of pes planus, including characteristic callosities, swelling on use, accentuated pain on use, and objective evidence of marked deformities (pronation, abduction, pes planovalgus, and midfoot deformities), and marked pronation.

A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

Based on the evidence of record, the Board finds that the Veteran's bilateral pes planus results in severe bilateral flatfoot.  With respect to the symptoms noted to be indicative of a 30 percent rating, the Veteran's callosities were addressed only once during the appeal period.  At the August 2008 VA evaluation, the examiner observed calluses on the medial ankles of both feet.  Resolving reasonable doubt in the Veteran's favor, the Board finds that evidence is sufficient to establish characteristic callosities during the appeal period.

Similarly, there is one indication of swelling on use.  The August 2008 VA examiner noted no edema in the Achilles tendon bilaterally.  However, Dr. S. noted in December 2010 that swelling was localized to the affected area.  Again resolving reasonable doubt in the Veteran's favor, the Board finds that evidence is sufficient to establish swelling on use during the appeal period.

With respect to other symptoms noted to be indicative of a 30 percent rating, the record shows objective evidence of marked deformity.  In November 2010, a VA podiatrist observed full pronation of the feet.  In December 2010, private physician Dr. S. examined the Veteran, interviewed him, and ordered x-rays of the feet.  He observed pes planovalgus deformity, midfoot deformity compared to the contralateral side, abduction, and planus.  Dr. S. observed no deformity in the lesser toes or forefoot.  Based on this examination, Dr. S. diagnosed bilateral posterior tibial dysfunction IIB, pes planovalgus, and equinus contracture.  He characterized both the midfoot break and hindfoot valgus deformities as significant.  The Board finds that there is objective evidence of marked deformities, specifically pronation, abduction, pes planovalgus, and midfoot deformities.

With respect to accentuated pain on manipulation and use, the Veteran reported to the August 2008 VA examiner that he was unable to stand for more than 5 to 10 minutes, or walk more than a quarter mile due to pain.  On examination, the right foot was nontender and there was no pain on manipulation.  The left foot was tender to palpation in the medial arch but nontender on manipulation.  The examiner described the pain caused by the Veteran's pes planus as severe.  VA treatment records show that in May 2010, the Veteran experienced chronic intermittent foot pain at a 6 out of 10 bilaterally.  The pain was exacerbated by activity and exercise, and alleviated by rest, sleep, lying down, and medication.  Due to hat chronic pain, the VA ordered x-rays of the Veteran's feet, which showed bilateral pes planus.  At a November 2010 VA podiatry consult, he reported his feet bothered him with any prolonged walking or standing.  In December 2010, the Veteran reported to Dr. S. that his foot pain was increasing medially and laterally.  Dr. S. observed tender plantar fascia at the calcaneal origin, and tenderness posteromedially with a boggy, palpable tendon.  There was no pain with abduction, adduction, or in the webspace.  The record does not show objective evidence of accentuated pain on manipulation.  However, it does demonstrate accentuated, even severe, pain on use.  In both 2008 and 2010 the Veteran had pain at a 6 out of 10 that prevented standing and walking for more than very brief periods.

With respect to pain on manipulation and use of the feet, the distinction between a 10 percent and 30 percent disability rating is the adjective "accentuated."  Similarly, a 10 percent rating indicates moderate flatfoot, while a 30 percent rating indicates severe flatfoot.  The words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the VA examiner described the Veteran's pain as severe and from a functional limitation standpoint, his walking and standing are significantly limited by his foot pain.  The Board finds that, even without pain on manipulation, the Veteran's pain on use of the feet is accentuated and more closely approximates "severe" than "moderate."  Therefore, the Board finds that the preponderance of the evidence shows that the degree of the Veteran's foot pain throughout the appeal period was accentuated on use and typical of a 30 percent disability rating. 
Based on the evidence of record, the Board finds that the Veteran's pes planus does not result in pronounced bilateral flatfoot.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that there is no evidence of marked inward displacement or severe spasm of the tendo achillis on manipulation.  

Nor is there any evidence that the Veteran has extreme tenderness of the plantar surfaces of the feet.  In December 2010 Dr. S. observed tender plantar fascia at the calcaneal origin.  However, Dr. S. did not characterize that tenderness as extreme.  VA treatment records are negative for specific mentions of plantar tenderness.  The Board finds that any the Veteran's plantar tenderness is contemplated by a 30 percent rating and is not extreme or characteristic of a 50 percent rating.

Moreover, there is no evidence that the Veteran's pes planus is not improved by orthopedic shoes or appliances.  The record shows that the Veteran has been treated with various orthopedic inserts, orthotics, and appliances during the appeal period.  In the most recent treatment record, dated June 2011, Dr. S. states that the Veteran had been in his Ankle-Foot Orthosis brace for about a year, and was getting good relief and comfort with his Arizona brace.  The Veteran complained about the orthotic on his right foot, and Dr. S. concluded that the Veteran needed the structure of a medially posted, semi-rigid orthotic.  He prescribed a new, restructured orthotic and recommended a handicap sticker.  Dr. S. opined that with a combination of bracing and orthotics, the Veteran could be saved from undergoing major surgery.  The evidence shows that orthotic appliances were giving the Veteran relief and comfort.  Though he was working with Dr. S. to find the optimal treatment, the evidence indicates that his pes planus was improved by the appliances.

Finally, with respect to the symptoms noted to be indicative of a 50 percent rating, there is evidence that the Veteran had marked pronation.  At a November 2010 VA podiatry consult, the podiatrist observed full pronation of the feet.  

The Board finds that the Veteran demonstrated all of the symptoms listed under a 30 percent rating: characteristic callosities, swelling on use, accentuated pain on use, and objective evidence of marked deformities.  The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with objective examinations, more nearly approximates the criteria for a 30 percent rating than that of a 10 percent rating.

Conversely, the Board finds that the symptoms do not more nearly approximate a rating in excess of 30 percent under the Schedule as they are not of such a severity to result in pronounced bilateral flatfoot with without objective evidence of extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, or not improved by orthopedic shoes or appliances  Though the Veteran has marked pronation, the Board finds that his bilateral pes planus symptomatology on the whole does not more nearly approximate a 50 percent rating.  None of the other symptoms associated with such a rating are present, and the preponderance of the evidence supporting a finding that the Veteran's symptomatology most closely approximates a 30 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a 50 percent rating under the Schedule.

The Board has also considered whether the Veteran's service-connected bilateral pes planus would be more appropriately rated pursuant to DC 5284 (other foot injuries.).  See VAOPGCPREC 9-98 (DC 5284 is a more general DC which a variety of foot injuries may be rated).  DC 5284 has a maximum disability rating of 30 percent for severe injuries.  The assignment of a particular DC is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  With regard to the increased rating claim before the Board specific to bilateral pes planus, DC 5276 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (pes planus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Significantly, the Board finds that the less specific and more general rating code, DC 5284, pertains to "foot injuries."  Notably, the Veteran's bilateral pes planus is not the result of a foot injury.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  38 C.F.R. § 4.20. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected bilateral pes planus.  However, the Board finds that his overall symptomatology has been stable throughout the period of the appeal.  Therefore, assigning staged ratings is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2012).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321 (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The diagnostic code provides for a wide spectrum of symptoms in determining the effect of the Veteran's impairment caused by service-connected bilateral pes planus.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the Board finds that the rating schedule is adequate to rate the Veteran's disability picture.  

In sum, the Board finds that the Veteran is entitled to an initial rating of 30 percent, but no higher, for his bilateral pes planus beginning April 23, 2010.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective April 23, 2010, entitlement to an initial rating of 30 percent, but no higher, for bilateral pes planus is granted.







REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, the Veteran's sole service connected disability is his bilateral pes planus, rated as 30 percent disabling.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met. 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, in a May 2010 lay statement, the Veteran asserted in a dated that he is unable to work "because his knees and legs cannot handle standing and walking."  Therefore, evidence of unemployability was submitted during the course of this appeal, and a claim for a TDIU is considered part of the claim for benefits for the underlying disability.  Rice, supra.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.  

Moreover, the record shows that the Veteran is not working and the evidence suggests that he may be unemployable due, at least in part, to his service-connected bilateral pes planus.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to ascertain whether his pes planus renders him unemployable.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim.  The letter must give the Veteran the opportunity to address how his service-connected disability impacts his ability to work.

2.  The Veteran should be afforded a VA examination to determine the impact of his bilateral pes planus on his ability to secure or follow a substantially gainful occupation.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted and all clinical findings should be reported in detail.  

Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his bilateral pes planus alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to pes planus.  

3.  Adjudicate the claim for TDIU.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, consider whether to refer his TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).

4.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


